C. A. D. C. Cir. Motions of Screen Actors Guild, Inc., et al., Major League Baseball Players Association, and National Hockey League Players et al. for leave to file briefs as amici curiae granted. Certiorari granted. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, January 19, 1996. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, February 16, 1996. This Court’s Rule 29.2 does not apply.